Citation Nr: 1713921	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder secondary to the service-connected chronic abdominal muscle strain.

2.  Entitlement to service connection for bilateral knee disability to include as secondary the service-connected chronic abdominal muscle strain.

3.  Entitlement to service connection for right shoulder disability secondary to the service-connected chronic abdominal muscle strain.

4.  Entitlement to service connection for bilateral elbow disability claimed as secondary to the service-connected chronic abdominal muscle strain.

5.  Entitlement to service connection for low back disability secondary to the service-connected chronic abdominal muscle strain. 

6.  Entitlement to service connection for neck disability secondary to the service-connected chronic abdominal muscle strain.

7.  Entitlement to service connection for respiratory disability secondary to the service-connected chronic abdominal muscle strain.

8.  Entitlement to an increased disability rating for chronic abdominal muscle strain currently evaluated as 10 percent disabling. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served with the Army National Guard from November 1983 to November 1992.  He had a period of active duty for training (ACDUTRA) from February 1984 to August 1984 and a period of active duty for special work from October 14, 1990 to November 24, 1990.  The remaining service with the Army National Guard was inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in dated in March 2010, September 2013, and February 2014 by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to increased rating for the chronic abdominal muscle strain, service connection for a psychiatric disorder, right knee disability, right shoulder disability, bilateral elbow disability, low back disability, neck disability, and respiratory disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a left knee medial meniscectomy in 1976 prior to entry into the National Guard and the November 1983 enlistment examination indicates that examination of the lower extremities was normal.   

2.  The pre-existing residuals of the left knee meniscectomy increased in disability during ACDUTRA beyond the natural progression of the disease and the in-service synovitis and inservice activities in ACDUTRA caused and contributed to the current degenerative joint disease of the left knee. 


CONCLUSIONS OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee disability manifested by residuals of a meniscectomy and degenerative joint disease are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for left knee disability, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306 (b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA. 

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c) (2016).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Left Knee Disability

The Veteran contends that service connection is warranted for his left knee disability.  He has argued that service connection is warranted on a secondary basis and that the left knee disability is caused by the service-connected chronic abdominal muscle strain.  See the August 2011 informal claim for service connection.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Thus, while the Veteran initially claimed secondary service connection for the left knee disability, the Board will consider the theory of direct service connection to include aggravation as this theory is raised by the evidence of record.

There is competent medical evidence of a current left knee disability.  A December 2012 VA x-ray examination revealed post traumatic arthritis involving the left knee with bone on bone appearance in the medial joint compartment and evidence of previous ligament repair.   

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current left knee disability preexisted service and was aggravated during a period of ACDUTRA beyond the natural progression of the disease, and therefore service connection is warranted. 

The evidence shows that the Veteran underwent a left knee medial meniscectomy in 1976 prior to entry into the National Guard.  A preservice examination of the left knee in December 1982 indicates that the Veteran had a history of a left knee meniscectomy in 1976.  The record notes that the Veteran reported that he has no trouble with the left knee now and he plays football.  Examination revealed full painless range of motion of the left knee with no laxity of ligaments, joint tenderness, crepitus or swelling.  The Veteran was able to squat and duck walk.  A November 1983 enlistment examination indicates that examination of the lower extremities was normal.  It was noted that the Veteran had surgery on the knee.  

A March 1984 service treatment record indicates that the Veteran sought medical treatment for left knee pain; he had the pain for 4 days.  It was noted that the Veteran was status post a meniscectomy.  He had peripatellar pain without edema or effusion.  There was a negative drawer and McMurray's tests.  The assessment was chondromalacia patella.  A July 1984 service treatment record indicates that the Veteran reported having bilateral knee pain.  It was noted that a bone scan was indicative of medial tibial plateau stress fracture.  X-ray of the knees was requested.  The assessment was stress reaction.  

A July 1984 orthopedic consult report indicates that the Veteran was having pain in the knees with running long distances; now that the Veteran was not really running, he was not really having trouble with his knees.  Examination of the left knee revealed an arthroscopy scar on the medial side.  There was left quadriceps atrophy and lateral joint line tenderness.  The orthopedist indicated that X-ray revealed early osteo-arthritis on the medial joint of the left knee.  The July 1984 x-ray report indicates that there was no evidence of stress fractures seen in the tibial plateaus.  The June 1984 bone scan revealed increased tracer accumulation in both medial tibial plateaus in the proximal shaft of the left tibia and both calcanei consistent with stress fractures.  The Veteran's period of ACDUTRA ended on August 12, 1984.  

An April 1985 service treatment record indicates that the Veteran had complaints of left knee pain.  It was noted that the Veteran had a letter from a private physician for a profile of no vigorous activity such as running, jumping, and squatting.  Examination revealed that the left knee was swollen and painful.  The Veteran could not bend the knee without pain.  Walking short distances elicited pain.  The knee was stiff when the Veteran got up in the morning and it was painful at night.  The assessment was internal derangement of the right knee.    

Private medical records from the P. Orthopedic Center dated in May 2011 indicate that the Veteran had the left knee scoped three times.  

There is competent and credible evidence that establishes that the pre-existing residuals of the left knee meniscectomy increased in disability during ACDUTRA beyond the natural progression of the disease and the in-service synovitis and inservice activities in ACDUTRA caused and contributed to the current degenerative joint disease of the left knee.  

A September 2013 VA medical opinion report indicates that the VA physician reviewed the claims file and the VA treatment records.  The VA physician confirmed that the claims file showed a history of knee injury (left meniscectomy) in adolescence in 1976 prior to service.  It was noted that the claims file contains a 1982 orthopedic visit which reviewed this history, conducted an interview and exam, and apparently cleared Veteran for Ll service.  The VA physician noted that there are than multiple visits for left lower leg pain symptoms in 1984, some attributed to Achilles tendinitis, some to shin splints, some to compartment syndrome, and one which mentions peripatellar pain.  The VA physician indicated that a podiatry note of May also notes very nonrevealing exam, not even any palpable tenderness, and suspects an emotional component but does order a bone scan.  The VA physician noted that the scan report is not currently available but is referred to in a later ortho clinic note as having been positive at the medial tibial plateau area.  This visit note, dated July 10, 1984, indicates that there were some exam findings (negative McMurray, but positive lateral joint line tenderness and left quadriceps atrophy) and that x-ray showed evidence of early osteoarthritis on medial aspect left knee joint; this was the orthopedist's read.  The VA physician noted that there is then later reference in the claims file to post-service motor vehicle accidents which involved further knee injuries, though there is no further documentation.  

The VA physician opined that the Veteran's left knee degenerative joint disease is at least as likely as not due to preservice left knee meniscal disorder as well as post service obesity.  The VA physician stated further that however, since there is clear evidence that there were significant left knee/leg pain complaints during service as well as inflammation of the left knee on bone scan, it is also at least as likely as not that there was an inservice synovitis and perhaps even a tibial plateau stress fracture which also contributed to his later development of left knee degenerative disease.  The VA physician indicated that while both the meniscal and the obesity components likely outweigh the inservice synovitis, it is notable that Veteran had more than one visit regarding inservice left leg pain symptoms and that his bone scan was positive.  The VA physician opined that the inservice aggravation of the preexisting left knee condition was not negligible.

As to the rationale for the opinion, the VA physician noted that meniscal disorders commonly progress to become degenerative joint disease; similarly obesity is a common contributor to degenerative joint disease.  The VA physician stated that given the documented pain complaints in the left leg during service, as well as what appears to have been a positive bone scan at the medial tibial aspect of the left knee, as well as at least some early findings of degenerative joint disease of this knee during service, it is at least as likely as not that Veteran's inservice activities also contributed to his current left knee degenerative joint disease.  The VA physician further opined that groin muscle injury in no way affects knee conditions.

The Board finds that this VA medical opinion has great evidentiary weight as the opinion reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms as documented in the record,  and considered the examination findings from previous exams.  The VA physician cited to the facts that support the opinion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is evidence that weighs against the claim for service connection. The Board notes that the December 2012 VA examination report indicates that the VA examiner concluded that the left knee disability was not aggravated during service.  

However, the Board finds the evidence is in equipoise as to whether the current left knee disability manifested by residuals of a meniscectomy as likely as not was aggravated during ACDUTRA and the left knee degenerative joint disease as likely as not is related to the left knee synovitis and activities during ACDUTRA.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for a left knee disability manifested by residuals of a meniscectomy and degenerative joint disease is warranted.


ORDER

Service connection for left knee disability manifested by residuals of a meniscectomy and degenerative joint disease is granted.





REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided. 

The Veteran argues that the service-connected chronic abdominal muscle strain caused obesity and the obesity led to the claimed psychiatric disorder, right knee disability, right shoulder disability, bilateral elbow disability, neck disability, low back disability, and respiratory disability.  The Veteran asserts that he is not able to move around due to the service-connected chronic abdominal muscle strain.  See the Board Hearing Transcript, dated November 2016, page 9.  He argues that therefore, service connection for these claimed disabilities is warranted on a secondary basis.  A 10 percent rating is currently assigned to the chronic abdominal muscle strain under Diagnostic Code 5319 from August 16, 2004.  Diagnostic Code 5319 rates muscle injury to Muscle Group XIX, muscles of the abdominal wall.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2016).   

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.

In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis. 

Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310; and, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.

Finally, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  Under 38 C.F.R. § 3.310(a), disability which is proximately due to or the result of a service-connected disease or injury is service connected.  "Proximate cause" is defined as a '"cause that directly produces an event and without which the event would not have occurred."'  VAOPGCPREC 6-2003 (quoting Black's Law Dictionary 213 (7th ed. 1999)).  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing ·about the harm and the harm would not have occurred but for the action.  Shyface v. Sec'y of Health & Human Svs., 165 F.3d 1344, 1352 (Fed. Cir. 1999) (citing RESTATEMENT (SECOND) OF TORTS§§ 430 cmt. d. and 433 cmt. d. (1965)).

A determination of proximate cause is basically one of fact, for determination by adjudication personnel.  VAOPGCPREC 6-2003 and 19-1997.  With regard to this determination, adjudicators would have to resolve the following issues: (1) whether the service-connected disability caused the Veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.  If these questions are answered in the affirmative, the claimed disability may be service connected on a secondary basis.  

The Board finds that a new VA file review, examination, and opinion is required.  In this regard, the Veteran should be afforded a VA examination to determine the nature and severity of the service-connected chronic abdominal muscle strain.  The Board notes that the issue of entitlement to a higher disability rating for the service-connected chronic abdominal muscle strain is currently before the Board.  Thus, the Board finds that a VA examination is necessary.  The Veteran was afforded a VA examination of this disability in 2012.  The VA examiner should conduct a file review and provide an assessment as to the functional impairment due to the service-connected chronic abdominal muscle strain, both currently and since service incurrence.  

The Board also finds that a VA examination is necessary to assist in determining whether the service-connected chronic abdominal muscle strain caused the Veteran to become obese.  The VA examiner should render a medical opinion as to whether it is at least as likely as not that the service-connected chronic abdominal muscle strain caused the Veteran to become obese.  If so, the VA examiner should render an opinion as to whether the obesity as a result of the service-connected chronic abdominal muscle strain was a substantial factor in causing the claimed psychiatric disorder, right knee disability, right shoulder disability, bilateral elbow disability, neck disability, low back disability and respiratory disability; and whether these claimed disabilities would not have occurred but for obesity caused by the service-connected chronic abdominal muscle strain.  Attention is invited to the Veteran's medical history as follows: service treatment records dated in November 1990 show that at the time the Veteran sustained the abdominal muscle strain in service, he was obese; the Veteran sustained post-service injuries to the back, knees, elbows, and right shoulder; and the Veteran has a history of polysubstance abuse, cigarette smoking, and marijuana use.  The Board finds that the Veteran's claims files should be forwarded to a VA provider for a complete review and an opinion to determine the etiology of the Veteran's obesity.  Attention is also invited to the Social Security Administration (SSA) disability determination records and supporting medical evidence which set forth the Veteran's medical history.   

The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his increased rating claim and service connection claims.  Therefore, the adjudication of the TDIU claim must be deferred pending resolution of the service connection and increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscle injury examination to determine the severity of the service-connected chronic abdominal muscle strain.  The VA examiner should report all manifestations due to the muscle strain and opine whether the muscle injury causes moderate, moderately-severe, or severe impairment or disability.  After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should prepare a medical opinion with respect to the following questions: 

a) Is it at least as likely as not (50 percent probability or more) the service-connected chronic abdominal muscle strain caused the Veteran to become obese?   

Attention is invited to the Veteran's medical history as follows: service treatment records dated in November 1990 show that at the time the Veteran sustained the abdominal muscle strain in service, he was obese; the Veteran sustained post-service injuries to the back in 1984 (fell down stairs), to the legs (broke both legs in motorcycle accidents in 1990 and 1991), to the knees, elbows, and right shoulder in June 1998 (fell in a hole when being chased by a dog), and to the right knee in October 2004 (while working for the railroad); the Veteran has a history of binge eating and weight fluctuation (see the November 2007 psychiatric evaluation submitted to SSA); and the Veteran has a history of polysubstance abuse, cigarette smoking, and marijuana use.  Attention is invited to the SSA records and supporting medical evidence which set forth the Veteran's medical history.   

b)  If the above answer is yes, is it at least as likely as not (50 percent probability or more) that the obesity as a result of the service-connected chronic abdominal muscle strain was a substantial factor in causing the claimed psychiatric disorders, right knee disability, right shoulder disability, bilateral elbow disability, neck disability, low back disability and respiratory disability?  Would the claimed disabilities have not occurred but for obesity caused by the service-connected chronic abdominal muscle strain?      

The opinion should include a fully supported rationale.  If the absence of evidence is a basis for the opinion, the VA examiner should explain what kind of evidence is missing and cite to appropriate medical literature as necessary.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the VA examiner should indicate this in the report.

2.  Readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


